     Case: 1:18-cv-08269 Document #: 86 Filed: 03/19/21 Page 1 of 1 PageID #:346



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CASSIDY GREEN (R42965),                         )
                                                )
                        Plaintiff,              )
                                                )
                v.                              )       No. 20 C 2859
                                                )
TIMOTHY CLARK, et al.,                          )       Judge Rebecca R. Pallmeyer
                                                )
                        Defendants.             )

                                                ORDER

        By the Chief Judge of the District Court, it is hereby ordered:

       An internal audit by the Court’s Fiscal Department shows that as of today’s date, Plaintiff
owes the filing fees in at least six cases under the Prison Litigation Reform Act: 15 C 7874 (owes
$263.03); 18 C 4689 (owes $400); 18 C 5858 (owes $267.20); 18 C 8269 (owes $316.11); 19 C
0425 (owes $350); and 20 C 2859 (owes $350). Having filed these lawsuits or appeals, Plaintiff
has incurred an “irrevocable” obligation to pay the associated filing fees. See Newlin v. Helman,
123 F.3d 429, 433 (7th Cir. 1997); 28 U.S.C. § 1915(b)(1). The Court directs the trust fund officer
to ensure that the foregoing amounts are collected using the mechanism of 28 U.S.C. § 1915(b).
Newlin, 123 F.3d at 433.

           Plaintiff shall pay (and the facility having custody of him shall automatically remit) to the
Clerk of Court 20% of the money Plaintiff receives for each calendar month during which he
receives $10.00 or more, for each case or appeal in which she still owes a filing fee, until each is
paid in full. See Bruce v. Samuels, 577 U.S. 82, 89-90 (2016) (providing for simultaneous, rather
than sequential, collection of filing fees); Lucien v. DeTella, 141 F.3d 773 (7th Cir. 1998) (income
for purposes of calculating payments includes all deposits to a prisoner’s trust fund account,
including but not limited to gifts and bequests). All payments shall be sent to the Clerk of Court,
United States District Court, 219 South Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s
Desk, 20th Floor, and shall clearly identify Plaintiff’s name and the case number(s) assigned to
the case(s). That means that, until at least two of his filing fees are satisfied, 100% of
Plaintiff’s income, when it meets statutory minimums, must be devoted toward these filing
fees. The Clerk is directed to docket this order in each of the cases identified above and send a
copy of this order to: (1) the Fiscal Department and (2) to the trust fund officer at the facility having
custody of Plaintiff. The trust fund officer shall ensure that a copy of this order is sent to each
facility in which Plaintiff is housed until all of the above fees are satisfied.

                                                ENTER:



Dated: March 19, 2021                           _________________________________________
                                                REBECCA R. PALLMEYER
                                                CHIEF JUDGE, U.S. DISTRICT COURT
